Exhibit 10.2
 
As of May 1, 2014
 
 
Dear _____:
 
This Amended and Restated Employment Agreement (the “Agreement”) shall amend and
restate that certain Employment Agreement between Function (X) Inc. (now known
as Viggle Inc. (the “Company”) and you (sometimes referred to hereinafter as
“You” or the “Executive”) dated _________________ (the “Original Agreement”).
 
1.           Term.  This Agreement is conditioned on the completion of the
Company’s primary share offering currently contemplated to be underwritten by
Ladenburg Thalmann (the “Offering”) and will be effective on the later of May 1,
2014 or the date the Offering is consummated.  This Agreement will continue in
effect for five (5) years (the “Term”) until April 30, 2019, unless sooner
terminated pursuant to the provisions contained herein.  For the purposes of
this Agreement, each employment year will begin on May 1 and end on April 30.
 
2.           Duties.
 
(a)           You shall serve as President and Chief Operating Officer of the
Company.  Subject to the travel needs of the Company, You shall work in the
Company’s New York, New York office, or such other location as may be designated
by the Company from time to time.  You will report to the Chief Executive
Officer of Viggle, or such other person as may be designated by the Company from
time to time.  You shall devote Your full working time to the business and
affairs of the Company and to the fulfillment of the duties under this Agreement
in a diligent and competent fashion.
 
(b)           The Company acknowledges and agrees that during the Term:
 
(i)           You may continue or commence service as a director and officer (or
in a similar capacity) on the governing or advisory board of other business
entities whose business is not competitive with that of the Company or any of
its subsidiaries and shall not involve a time commitment which shall impair Your
ability to perform the duties required hereunder; and
 
(ii)           You agree that Your commencement or continuation of service as
described in this Agreement shall be subject to the review and approval of the
Company’s Board of Directors (the “Board”) (based on the criteria of
competitiveness and time commitment), so long as the Board’s discretion is not
applied unreasonably.  If the Board withdraws its approval for the continuation
of Your service as described in Section 2(b)(i), You agree that You shall
promptly resign from such position. You and the Company agree that nothing in
this Section 2(b) applies to Your membership or contribution of Your non-working
time or services, in a non-remunerative capacity, to any: charitable or
educational organization, foundation, or association; political organization or
campaign; religious group, foundation, or organization; or non-profit trade,
professional, community, or recreational organization orclub, so long as the
purpose or aim of any such organization presents no conflict with the business
of the Company or any of its subsidiaries, as determined by the Board.
 
 
 

--------------------------------------------------------------------------------

 
(c)           The Company acknowledges and agrees that during the Term, You may
devote a portion of Your business time to personal investments and outside
business commitments, provided, however that: (a) such activities do not
conflict with the business of the Company or any of its subsidiaries, (b) such
activities do not interfere, directly or indirectly, with the performance of
Your obligations under this agreement, and (c) such activities do not result in
a breach by the Company of any non-competition or any other similar type of
agreement to which the Company or any of its subsidiaries  may be a party.
 
(d)           No provision of this agreement shall be construed to prohibit Your
(i) acquisition, ownership, or trading, including without limitation the
Executive’s indirect ownership, of less than two percent (2%) of the issued and
outstanding stock (or comparable bonds, options, derivatives, or negotiable
instruments) of a business entity having securities publicly traded anywhere in
the world, provided, however, that the ownership limitations of this clause (i)
shall not apply to (aa) Your ownership of any such securities through an
open-end mutual fund or (bb) Your ownership of any such securities that precedes
the Effective Date if, but only if, the issuer of the securities is not a
competitor of the Company; or (ii) passive ownership of stock, partnership
interests, or comparable ownership interests or securities in any for-profit
private business entity that is not directly competitive with the business of
the Company or any of its subsidiaries. The Company additionally agrees that
nothing in this agreement shall operate to prohibit Your acceptance of a
testamentary gift, bequest, or its equivalent, nor Your retention of any such
gift, bequest, or its equivalent following its delivery, so long as You retain
the interest(s) solely for investment purposes.
 
3.           Compensation.
 
(a)           Base Salary.  You shall be paid a base salary at the annual rate
of One Dollar ($1.00) (“Base Salary”) for each year of the Term, payable on May
1.  As an exempt employee, You will not be eligible for overtime pay.
 
(b)           Guaranteed Amount.  You shall also receive a guaranteed annual
payment (the “Guaranteed Amount”) in the amount of Two Hundred Fifty Thousand
Dollars ($250,000.00) (which payment may be made in cash, or, if either the
Compensation Committee or You so elect, in shares of the Company’s common stock,
provided that the Compensation Committee approves such grant). The value of each
share shall be determined by compiling the weighted average daily closing price
of the Company’s common stock for the twelve (12) month period ending on the
last day of the month preceding the date the Guaranteed Amount is to be paid.
 
(c)           Additional Bonus. At the discretion of the Board and/or the
Compensation Committee, You may be awarded an additional bonus besides the
Annual Bonus (the “Additional Bonus”).  The form and amount of the Additional
Bonus shall be at the sole and absolute discretion of the Board.  The Board’s
decision to cause the Company to make or to not make an Additional Bonus payment
to You in any year (including, without limitation, the consideration to be
received or methodology applied by the Board to an Additional Bonus eligibility
determination in any year) shall have no bearing on Your eligibility to earn an
Additional Bonus in any succeeding year, nor shall the amount, form, or payment
timing of any such Additional Bonus in any year have any bearing on any aspect
of an Additional Bonus determination in any subsequent year.  You acknowledges
and agrees Your eligibility to participate in the Company’s 2011 Executive
Incentive Plan (as amended) (the “Plan”), other than with respect to the Annual
Bonus, may be based on the attainment of performance goals, subject to
stockholder approval and that shall otherwise comply with the requirements of
Section 162(m) of the Code and that the Board may, in its sole and absolute
discretion, establish from time to time one or more other annual or long-term
bonus plans under which the Executive may be an eligible participant and that
also are based on the attainment of performance goals, subject to stockholder
approval and that shall otherwise comply with the requirements of Section 162(m)
of the Code.
 
(d)           Equity Grant:  Subject to approval by the Compensation Committee
and the terms of the Company’s standard form of grant agreement, as determined
in its sole discretion, You shall receive a grant of restricted shares (the
“RSUs”) of the Company’s common stock equal to one and one-quarter percent
(1.25%) of Company’s (i) issued and outstanding common stock and (ii) common
shares underlying in- or at-the-money options and warrants and (iii) preferred
shares convertible into common shares as part of the exchange.  The total of
(i), (ii), and (iii) shall be measured immediately prior to the consummation of
the primary share offering at the price at which the Company’s common stock is
priced to the public in such offering.  The grant shall vest ratably in annual
installments at the last day of the month preceding the date the public offering
was consummated over a period of five (5) years from the date of grant.
 
4.           Benefits.
 
(a)           Subject to the eligibility requirements and other terms and
conditions of the respective plan documents, You may be eligible to participate
in benefits offered by the Company to employees with your level of compensation
and responsibility, as may be in effect or modified from time to time.
 
(b)           You are currently eligible for twenty days of paid time off per
calendar year in accordance with, and subject to, the Company’s paid-time-off
policy, as it may change from time to time.
 
(c)           You will be entitled to reimbursement of travel and other business
expenses.  Such travel shall be in accordance with the Company’s travel
guidelines relating to employees with your level of compensation and
responsibility.  You will be required to submit receipt evidencing such
expenditures in accordance with Company guidelines.
 
 
 

--------------------------------------------------------------------------------

 
5.           Termination.
 
(a)           Either You or the Company may terminate this Agreement at any time
for any reason.
 
(b)           If You are terminated for Cause (as hereinafter defined in Section
5(e)) or if You terminate this Agreement without Good Reason (as hereinafter
defined in Section 5(g)), then the Company will have no further obligations to
You other than to pay Your Base Salary through the date of termination and
reimburse You for any unreimbursed expenses You have incurred (such obligations,
the “Accrued Obligations”).
 
(c)           If the Company terminates You without Cause, if You terminate this
Agreement with Good Reason, or if You die or become permanently disabled during
the term of this Agreement:
 
(i)           You will be entitled to receive a lump sum payment within sixty
(60) days of the termination date equal to one (1) year’s Guaranteed Amount
(which payment may be made in cash, or, if either the Compensation Committee or
You so elect, in shares of the Company’s common stock, provided that the
Compensation Committee approves such grant.  The value of each share of which
shall be determined by compiling the weighted average daily closing price of the
Company’s common stock for the twelve (12) month period ending on the last day
of the month preceding the date such payment is to be made), provided, however,
that this Section 5(c)(i) shall not apply in the event of a Good Reason
termination triggered by Section 5(g)(vi).
 
(ii)           All options to purchase Company stock or any RSUs granted under
this Agreement or any other agreement that have not previously vested shall
vest.
 
(d)           Your entitlement to the payments described in this Section 5
(other than the Accrued Obligations) is expressly contingent upon You first
providing the Company with a signed general release of claims in favor of the
Company substantially in the form attached as Exhibit A hereto (the “Release”)
and not revoking such Release for a period of seven (7) days after its execution
or thereafter.  In order to be effective, the Release must be delivered by You
to the Company no later than forty-five (45) days following the Termination
Date.  In the event that the 45 day period following the Termination Date begins
in one calendar year and ends in another calendar year, the cash payments to be
made under this Section 5 (other than the Accrued Obligations), shall be paid in
the later calendar year.
 
(e)           For the purposes of this Agreement, “Cause” shall mean that You
have:
 
(i)           committed an act which, as set forth in any employment handbook
promulgated by the Company, may lead to termination of employment, unless
curable, in which case such cure shall not have been completed within thirty
(30) days following the Company’s notice to You;
 
(ii)           engaged in any intentional act of fraud against the Company;
 
(iii)           engaged in willful malfeasance or gross negligence in the
performance of this Agreement or capacity as an employee of the Company;
 
(iv)           refused to perform the duties required or requested consistent
with Your obligations under this Agreement and under law, which refusal
continues for more than five (5) days following the Company’s written notice of
such refusal;
 
 
 

--------------------------------------------------------------------------------

 
(v)           been convicted of a felony or entering a plea of nolo contendre to
a felony charge;
 
(vi)           materially breached this Agreement, subject to a fifteen (15) day
cure period following the Company’s written notice of such breach to the extent
such breach is curable; or
 
(vii)          engaged in an act which leads to a finding by the Securities and
Exchange Commission, which, in the opinion of independent counsel selected by
the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.
 
(f)           For the purposes of this Agreement, “Change of Control” shall mean
the occurrence, in a single transaction or in a series of related transactions,
of any one or more of the following events:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Exchange
Act Person”) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than thirty-five percent (35%) of the combined voting power of the Company,
then outstanding securities other than by virtue of a merger, consolidation or
similar transaction, provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur (i) if Robert F.X. Sillerman or affiliates
of his (a “Sillerman Controlled Entity”) beneficially own more than such
thirty-five percent (35%) at any time; or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided further that if a Change in
Control would occur (but for the operation of this proviso) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, any such Subject Person (so long as not a Sillerman Controlled
Entity) becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by such Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
 
(ii) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change of Control shall not be
deemed to have occurred if as a result of a merger, consolidation or similar
transaction, a Sillerman controlled entity beneficially owns more than 35% of
the successor company.
 
(iii) There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred if as a
result of the foregoing transactions, a Sillerman controlled entity beneficially
owns more than 35% of the successor company.
 
(iv) During any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least a
majority of the directors then still in office who were directors at the
beginning of the period.
 
(g)           For purposes of this Agreement, “Good Reason” shall mean if,
before the end of the Term, one or more of the following events shall occur
(unless such event(s) applies generally to all similarly situated senior
executives of the Company):
 
(i) the assignment of any duties to You or the reduction of Your duties, without
Your express written consent, either of which results in a significant
diminution in Your position or responsibilities with the Company in effect
immediately prior to such assignment, or the removal from such position and
responsibilities;
 
(ii) without Your express written consent, a substantial reduction or change
with respect to the facilities, support staff, or prerequisites (including
office space and location) available to You immediately prior to such reduction
or change;
 
(iii) a material reduction by the Company in the kind or level of employee
benefits to which You are entitled immediately prior to such reduction with the
result that Your overall benefits package is significantly reduced;
 
(iv) the failure of the Company to obtain the assumption of this Agreement by
any successor;
 
 
 

--------------------------------------------------------------------------------

 
(v) any material breach by the Company of any material provision of this
Agreement; or
 
(vi) there is a Change of Control (as defined in 5(f) above) and You voluntarily
terminate Your employment more than one (1) year thereafter.  In such case, that
the provisions of Section 5(c)(i) shall not apply.
 
(h)           (i)           In the event it shall be determined that any
payment, right or distribution by the Company or any other person or entity to
or for the benefit of You pursuant to the terms of this Agreement or otherwise,
which is made in connection with, or arising out of, his employment with the
Company or a Change of Control of the Company or a substantial portion of its
assets (a "Payment") is a "parachute payment" within the meaning of Section 280G
of the Code on account of the aggregate value of the Payments due to Executive
being equal to or greater than three times the "base amount," as defined in
Section 280G(b)(3) of the Code, (the "Parachute Threshold") so that Executive
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax") and the net after-tax benefit that Executive would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any cash Payments under
Section 5 hereof.
 
(ii)           All determinations required to be made under this Section 5,
including whether any Payment is a "parachute payment" and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized law or accounting firm designated by the Company (the "Firm") and
shall be based upon "substantial authority" (within the meaning of Section 6662
of the Code). The Firm shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from the Company or Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the Firm
shall be borne by the Company. Any determination by the Firm shall be binding
upon the Company and Executive.
 
(i)           (i)           Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payment of
the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code ("Section 409A") or shall comply with
the requirements of such provision. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a "specified employee" within the
meaning of Section 409A, any payments or arrangements due upon a termination of
Executive's employment under any arrangement that constitute a "nonqualified
deferral of compensation" within the meaning of Section 409A and which do not
otherwise qualify under the exemptions under Treas. Regs. Section 1.409A-1
(including without limitation, the short-term deferral exemption or the
permitted payments under Treas. Regs. Section 1.409A-l(b)(9)(iii)(A)), shall be
delayed and paid or provided on the earlier of (i) the date which is six months
after Executive's "separation from service" (as such term is defined in Section
409A and the regulations and other published guidance thereunder) for any reason
other than death, and (ii) the date of Executive's death.
 
(ii)           After any Termination Date, You shall have no duties or
responsibilities that are inconsistent with having a "separation from service"
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a "separation from service" as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a "nonqualified deferral of compensation" within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.
 
(iii)           To the extent that any reimbursements pursuant to this agreement
or otherwise are taxable to Executive, any reimbursement payment due to
Executive pursuant to such Section shall be paid to Executive on or before the
last day of Executive's taxable year following the taxable year in which the
related expense was incurred. Such reimbursements are not subject to liquidation
or exchange for another benefit and the amount of such reimbursements that
Executive receives in one taxable year shall not affect the amount of such
reimbursements that Executive receives in any other taxable year.
 
6.           Compliance with Policies and Procedures.  You agree to be bound by
and to comply fully with all Company policies and procedures for employees.
 
 
 

--------------------------------------------------------------------------------

 
7.           Confidentiality.
 
(a)           You acknowledge that, as a result of Your employment, You will be
in possession of trade secrets and confidential and proprietary information of
the Company and its affiliated entities, including without limitation, research
and technology information, product development information, financial
information, marketing information, personnel information, vendor/supplier
information and client information, including pricing and cost information, as
well as client preferences (the “Confidential Information”).  You agree to keep
secret all Confidential Information and not to disclose Confidential Information
to anyone outside of the Company (other than, in connection with Your duties to
the Company to the Company’s advisors, agents, consultants, financing sources
and other representatives), except in connection with the performance of Your
duties under this Agreement, provided that: (i) You shall have no such
obligation to the extent Confidential Information is or becomes publicly known,
other than as a result of Your breach of Your obligations hereunder; and (ii)
You may disclose such information pursuant to a court or similar order, but You
agree to use reasonable efforts to provide the Company, as the case may be with
prompt notice of such request so that the Company may seek an appropriate
protective order.  You agree to deliver promptly to the Company at the
termination of Your employment, or at any other time the Company may so request,
all memoranda, notes, records, reports, and other documents (including
electronically stored information), including all copies thereto, relating to
the Company’s business which You obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which You may then possess or
have under Your control.  You acknowledge that the disclosure of Confidential
Information would have a material adverse effect on the operations and
development of the business of the Company.  Therefore, You agree that in the
event of Your failure to comply with the provisions of this Section 7(a) the
Company shall be entitled to the entry of an injunction or other equitable
relief and You shall not object to such injunction or equitable relief on the
basis of an adequate remedy at law or other reason.  This remedy shall be in
addition to any other remedies available to the Company.
 
(b)           You agree not to disclose the terms of this letter to anyone
except Your immediate family and Your tax advisors or legal counsel, prospective
employers (but with disclosure limited to terms relating to Your post-employment
restrictions under this letter), pursuant to a court or similar order, or in
connection with any proceeding to enforce Your rights under this letter, except
as otherwise required by law.
 
8.           Company Work Product. You acknowledge and agree that all of the
ideas, concepts, inventions and work product rendered or provided by You during
the term of Your employment which directly or indirectly relate to the Company’s
business, whether alone or in conjunction with others (collectively, and without
limitation, the “Company Work Product”), whether created at home or at the
office and whether or not created during normal business hours, shall (a) be the
sole and exclusive property of the Company, and You shall not have any right,
title or interest therein and (b) constitute “works made for hire” under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law.  In furtherance of the foregoing, You hereby irrevocably
assign to the Company all of Your rights, title, and interest, whether choate or
inchoate or whole or partial, including all rights of copyright, patent or
otherwise, in the United States and in all foreign countries, in any form or
medium and in all fields of use now known or hereafter existing, in any Company
Work Product created, developed, or discovered by You during the term of Your
employment and You further agree that the Company is under no further
obligation, monetary or otherwise, to You for such assignment.  You further
agree to cooperate fully and promptly with, and otherwise facilitate, any
efforts by the Company to vest in the Company all rights, title and interest in
and to the Company Work Product and to register, preserve, and protect the
Company Work Product from use by others, or from dilution or diminution.  You
agree to execute and deliver any and all documents, agreements and instruments
to evidence the rights of the Company in the Company Work Product as provided in
this Section 8.  You hereby irrevocably name the Company as Your
attorney-in-fact, and irrevocably grant to the Company a power of attorney to
execute and deliver any and all documents, agreements and instruments in Your
name as may be reasonably required to give effect to this Section 8; provided,
that this power of attorney shall be exercised only with respect to any
document, agreement or instrument that You fail to execute and deliver after
five days written request by the Company.  The rights granted to the Company in
this Section 8 shall continue in effect after the termination or expiration of
Your employment term to the extent necessary for the Company’s full enjoyment of
such rights.  You acknowledge that all unpatented inventions, discoveries,
improvements, works of authorship or works for hire which were owned and
controlled by You on the date of entering employment with the Company have been
listed by You on Exhibit B which is attached to this Agreement.
 
9.           Restrictive Covenants.
 
(a)           You acknowledge and agree that You shall receive valuable
Confidential Information of the Company and exposure to clients and potential
clients of the Company.  You therefore agree that, during Your employment and
for a period of one (1) year after the date of termination of Your employment,
for any reason, You shall not, directly or indirectly, solicit any clients or
potential clients of the Company or any of its affiliated companies, with whom
You had contact with or about whom You learned information during  Your
employment hereunder on behalf of Yourself or any other person or entity or
directly or indirectly interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company (or any of its
affiliated companies) and any client.  You further agree that You shall not
disparage the Company or any of its affiliated companies, or any of their
officers or directors or products or services to such clients or potential
clients.
 
(b)           During the term of Your employment hereunder and for a period of
one (1) year after the date of termination of Your employment, You shall not
engage, whether directly or indirectly, through a sole proprietorship, or as an
employee, officer, consultant, director, manager, managing member, stockholder,
limited partner, general partner, trustee or member of any corporation, general
partnership, limited partnership, trust, limited liability company or any other
entity, in any business which is directly competitive with the Business. For
purposes of this Section 9, the term “Business” shall mean (x) any business in
which the Company is actually engaged during Your employment or (y) any business
in which, as of the termination date of Your employment, the Company with Your
participation, is actively planning on becoming engaged during within the
ensuing twelve (12) months from the termination date of Your employment.
 
(c)           You acknowledge the Company has strong relationships with its
clients and has a unique workforce, all of which was acquired at great time and
expense, and which You would not have learned, but for Your employment with the
Company.  As such, during the term of Your employment and for a period of one
(1) year after termination of Your employment hereunder, You shall not:
 
(i)           Request, induce or attempt to influence any person or entity who
is or was a client, customer, contractor or supplier of the Company to limit,
curtail or cancel its business with the Company; or
 
(ii)           Request, induce, or attempt to influence any current or future
officer, director, employee, consultant, agent or representative of the Company
to: (A) terminate his, her, or its employment or business relationship with the
Company; or (B) commit any act that, if committed by You, would constitute a
breach of any term or provision of this Section 9.
 
 
 

--------------------------------------------------------------------------------

 
10.           Representations.  You represent, warrant and covenant to the
Company that You are free to execute this letter and provide the services
contemplated hereunder and the engagement hereunder does not conflict with or
violate, and will not be restricted by any pre-existing business relationship or
agreement to which You are a party or are otherwise bound.  Without limiting the
foregoing, You further represent, warrant and covenant to the Company that You
are under no contractual commitments, including without limitation, any
confidentiality, proprietary rights, non-solicitation, non-competition agreement
or similar type of restrictive covenant agreement, inconsistent with Your
obligations to the Company and that You will not at any time during the course
of Your employment violate and/or breach any obligation or contractual/common
law commitment that You may have to a third party or prior employer.
 
12.           Superseding of Prior Understandings or Agreements; No Employment
or Compensation Guarantees or Other Modifications Except as Provided
Herein.  You acknowledge that You have not relied on any oral or written
representations or understandings not explicitly contained herein in executing
this letter.  This document supersedes any and all oral or written
understandings or agreements regarding Your employment with the Company or any
of its affiliates.  No employee or representative of the Company, other than in
a writing signed by an authorized officer of the Company, may enter into any
agreement or understanding (a) guaranteeing You employment with the Company for
any specific duration, (b) providing You with a guaranteed level of compensation
with the Company, whether incentive compensation, severance pay or otherwise, or
(c) otherwise modifying the terms of this letter.
 
13.           Miscellaneous.
 
(a)           If any provision of this letter is or becomes invalid, illegal or
unenforceable in any respect under the law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
 
(b)           This letter shall be governed by and construed in accordance with
the laws of the State of New York, without giving reference to the principles of
conflicts of laws or where the parties are located at the time a dispute arises.
 
(c)           With the exception of any claims for workers compensation,
unemployment insurance, claims before any governmental administrative agencies
or claims related to the National Labor Relations Act, any controversy relating
to this Agreement or Your employment shall be first be submitted to mediation in
New York City administered by JAMS.  If the parties are unsuccessful at
resolving the dispute through mediation, the parties agree to binding
arbitration in New York City administered by JAMS. Such binding arbitration is
applicable to any and all claims under state and federal employment related
statutes including without limitation the Fair Employment and Housing Act, the
Title VII of the Civil Rights Act, as well as any claims related to a claimed
breach of this Agreement.   The arbitrator shall award to the prevailing party,
if any, the costs and attorneys’ fees reasonably incurred by the prevailing
party in connection with the arbitration.  The parties shall maintain the
confidential nature of the mediation and arbitration proceedings, and the award,
unless otherwise required by law or judicial decision.  Judgment on the award
may be entered in any court having jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
1st day of May, 2014.
 

Viggle Inc.       By:        Name:           Title:        

 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE
 
GENERAL RELEASE OF CLAIMS
 


 
_______________ (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section 5 of the
employment letter agreement to which this release is attached as Exhibit A (the
“Agreement”), does hereby release and forever discharge Viggle Inc. (the
“Company”), its subsidiaries, affiliated companies, successors and assigns, and
its current or former directors, officers, employees, shareholders or agents in
such capacities (collectively with the Company, the “Released Parties”) from any
and all actions, causes of action, suits, controversies, claims and demands
whatsoever, for or by reason of any matter, cause or thing whatsoever, whether
known or unknown including, but not limited to, all claims under any applicable
laws arising under or in connection with Employee’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Employee acknowledges that the Company encouraged him to consult
with an attorney of his choosing, and through this General Release of Claims
encourages him to consult with his attorney with respect to possible claims
under the Age Discrimination in Employment Act (“ADEA”) and that he understands
that the ADEA is a Federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefits and
benefit plans.  Without limiting the generality of the release provided above,
Employee expressly waives any and all claims under ADEA that he may have as of
the date hereof.  Employee further understands that by signing this General
Release of Claims he is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments or benefits pursuant to Section 5 of the Agreement, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification rights Employee
may have as a former officer or director of the Company or its subsidiaries or
affiliated companies, (iv) any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its subsidiaries or
affiliated companies in accordance with the terms of such policy, and (v) any
rights as a holder of equity securities of the Company.
 
Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Employee shall not have relinquished his right
to commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA.
 
Employee hereby acknowledges that the Company has informed him that he has up to
twenty-one (21) days to sign this General Release of Claims and he may knowingly
and voluntarily waive that twenty-one (21) day period by signing this General
Release of Claims earlier.  Employee also understands that he shall have seven
(7) days following the date on which he signs this General Release of Claims
within which to revoke it by providing a written notice of his revocation to the
Company.
 
Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.
 
Employee acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.
 
This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to the Company within seven (7) days after such
execution.
 
 
_______________, 20__
 


 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT B
 
EXCLUDED INVENTIONS AND WORKS OF HIRE
 


 